Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Election
Applicant’s election without traverse of Group I, claims 1, 3-7, 12, 15, 18, 20, 22, 25-28 and 30-33 in the reply filed on January 24, 2022 is acknowledged.  Claim 34 is wirhdrawn from consideration as directed to a non-elected invention.

 Prior Art
The listing of “References” on page 9 of the specification is noted.  Applicant is advised that only prior art properly cited by Applicant on a PTO-SB/08 form or cited by the examiner on a PTO-892 form will appear on the front of any patent that issues from the present application.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7, 22 and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The terms “typically” in instant claims 7 and 22 and “such as” in instant claim 30 render these claims prima facie in conflict with the statutory requirement of “particularly not be read as limited to any typical or preferred embodiments.
b) The dependency of instant claim 22 is clearly in error as it depends on canceled claim 19.  For purposes of examination claim 22 will be treated as dependent on claim 18.  
c) Claim 26 states that “induction” is disposed around the crucible/feed guide.  Induction is a process and not an object so the scope of this claim is unclear.  Applicant may have intended to state that an induction coil or some other component related to induction is disposed around the crucible/feed guide.

				Rejections – 35 U.S.C. 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, 30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Larouche et al. (US 2018/0214956) in view of Boulos et al. (US 2016/0175936.
Larouche discloses a system for making metal powders.  In Larouche para. [0042], a raw material (i.e. a “solid feedstock” as claimed) can be melted in a water-
Larouche does not disclose that the prior art plasma is “adapted to be accelerated to a supersonic velocity” as required by the instant claims.  Boulos is directed to an apparatus for producing metal powders by atomization of a feed material using a plasma jet, i.e. is in a similar field of endeavor as Larouche.  Boulos indicates it was known in the art, at the time of filing of the present invention, to employ supersonic plasma jets for atomization; see Boulos para. [0027].  This disclosure of Boulos would have rendered it obvious for one to employ a plasma stream “adapted to be accelerated to a supersonic velocity” in the devices as disclosed by Larouche.
Thus the combined disclosures of Larouche et al. and Boulos et al. would have suggested an apparatus as presently claimed to one of ordinary skill in the art.

Claims 4, 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Larouche et al. in view of Boulos et al., and further in view of Shajii et al. (US 2012/0034394).
Larouche, discussed supra, discloses a plurality of plasma torches with discrete nozzles 48 positioned so apexes of plasma outputted contacts the metal source near a single point in accord with claims 4 and 6; see Larouche para. [0091] and [0113-0115] and Fig. 6.  Larouche does not disclose the plenum chamber as presently claimed.  Shajii indicates it was known in the art, at the time of filing of the present invention, to provide plasma gas to a plasma chamber via a process gas plenum including multiple inlet ports; see Shajii para. [0023].  The plenum chamber appears to be substantially donut shaped in accord with instant claim 5.  Such an arrangement would be consistent with “multiple…holes aimed toward the molten stream” recited in instant claim 7.
Therefore, the combination of Larouche et al. and Shajii et al., together with the supersonic disclosure of Boulos et al., would have suggested a device as presently claimed to one of ordinary skill in the art.

9.	Claims 1, 12, 15, 28, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over CN 206912255 U in view of Boulos et al.  [Note: An English translation of CN ‘255 has been obtained from Espacenet, is attached hereto, and will be referred to herein].
CN ‘255 discloses a device that includes an induction heating melting chamber (a “heating source” and crucible” as claimed), which produces a molten metal flow at a stable rate and flow (a “delivery system to feed the molten feed as a molten stream”; 
CN ‘255 does not disclose that the prior art plasma is “adapted to be accelerated to a supersonic velocity” as required by the instant claims.  Boulos is directed to an apparatus for producing metal powders by atomization of a feed material using a plasma jet, i.e. is in a similar field of endeavor as CN ‘255.  Boulos indicates it was known in the art, at the time of filing of the present invention, to employ supersonic plasma jets for atomization; see Boulos para. [0027].  This disclosure of Boulos would have rendered it obvious for one to employ a plasma stream “adapted to be accelerated to a supersonic velocity” in the devices as disclosed by CN ‘255.
Thus the combined disclosures of CN 206912255 U and Boulos et al. would have suggested an apparatus as presently claimed to one of ordinary skill in the art.

					Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1, 3, 30 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-21 and 23 of copending Application No. 16/632,337 (reference application). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

				Allowable Subject Matter
12.	Claims 18, 20, 25, 27, 28 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 22 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in 
				
Additional Prior Art
13.	The remainder of the art cited on the attached PTO-892 form is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.

							
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        March 24, 2022